Exhibit 10.2.13.1

 

TRUST AGREEMENT

 

THIS AGREEMENT made this 31st day of March, 1999 by and between CONSOLIDATED
EDISON COMPANY OF NEW YORK, INC. (“Company”) and MELLON BANK, N.A. (“Trustee”).

 

WHEREAS, the Company has adopted the nonqualified deferred compensation and
supplemental retirement Plans listed from time to time in Appendix A (referred
to as the “Plan(s)”);

 

WHEREAS, certain affiliates of the Company may from time to time adopt the
Plan(s) (the Company and each such entity being hereinafter referred to as
“Employer”);

 

WHEREAS, each Employer has incurred or expects to incur liability under the
terms of such Plan(s) with respect to the individuals participating in such
Plan(s) (individually a “Participant” and collectively the “Participants”);

 

WHEREAS, the Company wishes to establish this master trust (the “Trust”) under
which separate sub-trusts are to be established to fund the benefits of each
Employer’s Plan Participants (the “sub-trust”);

 

WHEREAS, each Employer will contribute to the Trust assets that shall be held in
sub-trusts, subject to the claims of only that Employer’s creditors in the event
of an Employer’s insolvency, as herein defined, until paid to Participants and
their beneficiaries in such manner and at such times as specified in the
Plan(s);

 

WHEREAS, each Employer listed in Appendix B has adopted this Trust and its
sub-trusts for the benefit of its Plan Participants;

 

WHEREAS, it is the intention of the parties that this Trust and the sub-trusts
shall constitute an unfunded arrangement and shall not affect the status of the
Plan(s) as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”);

 

WHEREAS, it is the intention of each Employer to make contributions to the Trust
and its sub-trusts to provide itself with a source of funds to assist it in the
meeting of its liabilities under the Plan(s);

 

WHEREAS, it is the intention of the parties that contributions (and attributable
earnings) made by an Employer to a sub-trust with respect to its obligations
under a Plan shall be available only to satisfy liabilities of such Employer
under such Plan; and

 

WHEREAS, it is now desirable to provide further protection to the Plan
Participants and to facilitate the investment of the trust corpus.

 

NOW THEREFORE, the parties do hereby establish the Trust and sub-trusts and
agree that the Trust and sub-trusts shall be comprised, held and disposed of as
follows.

 

Section 1.    Establishment of Trust.

 

(a) The Company hereby establishes the Trust with the Trustee, consisting of
such sums of money, insurance contracts and other property acceptable to the
Trustee as from time to time shall be paid and delivered to and accepted by the
Trustee from the Company or another Employer. The Trustee shall have no duty to
determine or collect contributions under the Plan(s) and shall have no
responsibility for any property until it is received and accepted by the
Trustee. The Company shall have the sole duty and responsibility for the
determination of the accuracy or sufficiency of the contributions to be made
under the Plan. All such money, insurance contracts and other property paid or
delivered to and accepted by the Trustee shall become the principal of the Trust
to be held, administered and disposed of by the Trustee as provided in this
Trust Agreement. Except as otherwise specifically provided in this Trust
Agreement, reference to the Trust shall include each sub-trust.

 

(b) The Trust hereby established shall be irrevocable.



--------------------------------------------------------------------------------

(c) The Trust is intended to be a grantor trust, of which each Employer is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly. Assets of the Trust held in a sub-trust with respect to
the obligations of an Employer under a Plan shall be available only to satisfy
liabilities of such Employer under such Plan.

 

(d) The principal of the Trust and any earnings thereon shall be held separate
and apart from other funds of each Employer and shall be used exclusively for
the uses and purposes of the Participants and general creditors as herein set
forth. The Participants and their beneficiaries shall have no preferred claim
on, nor any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plan(s) and this Trust Agreement shall be mere
unsecured contractual rights of the Participants and their beneficiaries against
an Employer. Any assets held by the Trust in a sub-trust with respect to the
obligations of an Employer under a Plan will be subject to the claims of only
that Employer’s general creditors under federal and state law in the event of
insolvency, as defined in Section 3(a) herein.

 

(e) Notwithstanding any other provision to the contrary, upon a Change in
Control, the Employer shall, as soon as possible, but in no event longer than
sixty (60) days following the Change in Control, as defined herein, make an
irrevocable contribution to the Trust in an amount that is sufficient to pay
each Plan Participant or beneficiary to whom the Employer is obligated under the
Plan the benefits to which such Plan Participants or their beneficiaries would
be entitled pursuant to the terms of the Plan (as certified to the Trustee by
the Company) as of the date on which the Change in Control occurred.

 

(f) Each Employer represents to the Trustee that the Plan(s) cover, and will
cover, only a select group of management or highly compensated employees as
contemplated by Section 401(a) of ERISA and interpretations, opinions, and
rulings of the Department of Labor thereunder. Each Employer shall indemnify and
hold harmless the Trustee, its parent, subsidiaries and affiliates and each of
their respective officers, directors, employees and agents from and against all
liability, loss and expense, including reasonable attorneys’ fees and expenses,
suffered or incurred by any of the foregoing indemnities solely as a result of a
breach of the foregoing representation and excluding any liability incurred as a
result of the Trustee’s negligence or willful misconduct. The provisions of this
subsection shall survive termination of this Agreement.

 

(g) In the event that the Company in its sole discretion prior to a Change in
Control, or the Administrator (as defined in Section 2(d)) in its sole
discretion after a Change in Control, determines that the value of the assets of
the Trust in a sub-trust with respect to obligations of the Employer under a
Plan exceeds 110% of the benefit obligations and other obligations, if any, and
administrative expenses that are payable by the Employer under the Plan as of
the date of the determination, the Trustee at the direction of the Company prior
to a Change in Control, or at the Company’s request and in the Administrator’s
sole discretion after a Change in Control, shall pay such excess to the
Employer. For purposes of this provision, any insurance contracts held by the
Trust shall be valued at cash surrender value and other assets held by the Trust
shall be valued at fair market value, and any remaining required premiums on
such insurance contract shall be considered obligations of the Employer under
the Plan. In addition, for any Plan that provides for Participant accounts, the
benefit obligations shall be deemed to be the sum of the Participants’ accounts.

 

Section 2.    Payments to Plan(s) Participants and Their Beneficiaries.

 

(a) The Company, or the Administrator if one shall have been engaged, shall
deliver to the Trustee a schedule (the “Payment Schedule”) that indicates the
amounts payable by an Employer in accordance with the terms and conditions of
the Plan(s), in respect of each Participant (and his or her beneficiaries), that
provides a formula or other instructions acceptable to the Trustee for
determining the amounts so payable, the form in which such amount is to be paid
(as provided for or available under the Plan(s)), and the time of commencement
for payment of such amounts. Except as otherwise provided herein, the Trustee
shall make payments to the Participants and their beneficiaries in accordance
with such Payment Schedule (to the extent such payments are not made by an
Employer pursuant to subsection (c) of this Section 2). It is the intent of the
Company and the Trustee that the Employer shall be responsible for determining
and effecting all federal, state and local tax aspects of the Plan(s) and the
Trust including without limitation income taxes payable on the Trust’s income,
if any, any required withholding of income or other payroll taxes in connection
with the payment of benefits from the Trust pursuant to the Plan, and all
reporting required in connection with any such taxes. To the extent that the
Employer is required by applicable law to pay or withhold such taxes or to file
such reports, such obligation shall be a responsibility allocated to the
Employer, as the case may be, hereunder. To the extent the Trustee is required
by applicable law to pay or withhold such taxes or to file such reports, the
Employer shall inform the Trustee of such obligation, shall direct the Trustee
with respect to the performance of such obligations and shall provide the
Trustee with all information required by the Trustee to meet such obligations.

 

2



--------------------------------------------------------------------------------

(b) The entitlement of a Participant or his or her beneficiaries to benefits
payable by an Employer under the Plan(s) shall be determined in accordance with
the terms of the Plan(s) by the Participant’s Employer or such party as it shall
designate under the Plan(s), or the Administrator if one shall have been
engaged, and any claim for such benefits shall be considered and reviewed under
the procedures set out in the Plan(s). The Employer shall notify the Trustee of
such determination and shall direct commencement of payments of such benefits.
Neither the Trustee nor the Administrator shall have any obligation for
determining whether any Participant or beneficiary has died and shall be
entitled to rely upon any information in this regard furnished by the Employer.

 

(c) An Employer may make payment of benefits directly to the Participants or
their beneficiaries as they become due under the terms of the Plan(s). The
Employer shall notify the Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to Participants or their
beneficiaries. In addition, if the principal of the Trust, together with any
earnings thereon, are not sufficient to make payments of benefits payable by the
Employer in accordance with the terms of the Plan(s), the Employer shall
immediately make up the balance of each such payment as it falls due. The
Trustee shall notify the Company when principal and earnings are not sufficient.

 

(d) The Company may engage a third party administrator as a contractor of the
Trustee (the “Administrator”), who shall not be a Participant or beneficiary, to
perform functions described in this Section 2(d) and elsewhere in this Trust
Agreement which would otherwise be performed by the Company. Upon the effective
date of this Trust Agreement, the Administrator shall be TBG Financial, and upon
a Change in Control, the Administrator shall be Buck Consultants, Inc.

 

(e) Upon engagement of the Administrator, as soon as practicable but in no event
longer than thirty (30) days thereafter, the Company shall furnish to the
Administrator copies of the Plan(s) and other information necessary to determine
the benefits which are or may become payable by an Employer to or with respect
to each Participant in each Plan, including any benefits payable after the
Participant’s death, and the recipient of same and the procedures which the
Employer has adopted to calculate such benefit payments. An Employer shall
regularly, at least annually, and upon each benefit change under the Plan(s),
furnish revised, updated information to the Administrator. In the event an
Employer refuses or neglects to provide updated Participant information as
contemplated herein, the Administrator shall be entitled to rely on the most
recent information furnished to it by the Employer.

 

(f) In the event of a Potential Change in Control (as hereinafter defined), the
Company shall have the duty to engage, as soon as practicable thereafter, an
Administrator reasonably acceptable to the Trustee if there shall at that time
be no Administrator then serving. After a Change in Control, the Company shall
not have any control or authority with respect to the Administrator so engaged
or then serving, or any successor Administrator, including without limitation
any rights with respect to the removal or replacement of any such Administrator
or its duties pursuant to this Trust Agreement.

 

(g) The Trustee shall have no responsibility hereunder for any obligation
assigned to the Administrator or (subject to subsection (4) below) for the
performance of the Administrator’s duties and responsibilities under this Trust
Agreement.

 

(h) The Company may replace or remove the Administrator from time to time
serving hereunder, in its sole discretion, prior to the occurrence of a Change
in Control. Following a Change in Control, the Trustee, in its sole discretion,
may remove the Administrator engaged by the Company or any successor
Administrator and shall remove any such person and engage a successor to such
person if the Trustee deems such person’s performance as an Administrator
unsatisfactory. At all times following a Change in Control, upon any such
removal, or the voluntary resignation of any such Administrator or the
occurrence of any other event which shall result in the cessation of performance
of the Administrator’s duties hereunder, the Trustee shall use its best efforts
to engage a new Administrator; provided, however, the Trustee shall perform the
duties of the Administrator during any period for which the Trustee is unable to
find a new Administrator (so that there will be no default in payments under the
Plan(s) as a result of the absence of an Administrator), and any person engaged
as an Administrator shall in the judgment of Trustee be independent of the
Company. The person who removes or replaces an Administrator shall be
responsible for assuring that there is a timely and complete transfer of records
from such Administrator to such person’s successor.

 

(i)

Except for the records dealing solely with the assets of the Trust and
investment of those assets, which shall be maintained by the Trustee, the
Administrator shall maintain all Participant records contemplated by this
Agreement, including the Payment Schedule. All such records and copies of the
Plan(s) and employment records of the Participants in the possession of the
Administrator shall be made available promptly upon request of the Trustee or
the Company. The Administrator shall also

 

3



--------------------------------------------------------------------------------

 

prepare and distribute Participant statements to Participants and beneficiaries
and shall perform such other duties and responsibilities contemplated under the
terms of this Trust Agreement as the Company or the Trustee, as the case may be,
determines is necessary or advisable to achieve the objectives of this Trust
Agreement.

 

(j) The Company shall indemnify and hold harmless the Administrator for any
liability or expenses, including without limitation prompt reimbursement of
reasonable fees and expenses of counsel and other agents reasonably retained by
it, incurred by the Administrator with respect to keeping the records for
Participants, benefits, reporting thereon to Participants and beneficiaries,
certifying benefit information to the Trustee, determining the status of
benefits hereunder and otherwise carrying out its obligations under this Trust
Agreement, other than those resulting from Administrator’s negligence or willful
misconduct or its failure to reasonably calculate and certify the amount of
benefits based on the applicable terms of the Plan(s) and other information and
procedures furnished by an Employer to the Administrator in accordance with this
Trust Agreement. The Administrator shall be entitled to reasonable compensation
for services hereunder, the amount of which shall be agreed upon from time to
time by the Company or, following a Change in Control, the Trustee, and the
Administrator in writing, and reimbursement for reasonable expenses incurred in
connection with its performance of such services. Following a Change in Control,
the Trustee’s good faith determination of compensation to be paid to the
Administrator shall be binding on each Employer and each other person having an
interest in the Trust. All such compensation and expenses shall be paid by the
Employer. If not so paid, such compensation and expenses shall be paid by the
Trustee from the assets of the Trust.

 

(k) Except as may be otherwise agreed by the Administrator and the Company, or
the Trustee following a Change in Control, the Administrator’s obligations are
limited solely to those explicitly set forth herein and the Administrator shall
have no responsibility, authority or control, direct or indirect, over the
maintenance or investment of the Trust and shall have no obligation in respect
of Trustee or the Trustee’s compliance with the Administrator’s certifications
to Trustee.

 

Section 3.    Trustee Responsibility Regarding Payments to Trust Beneficiary
When Company is Insolvent.

 

(a) The Trustee shall cease payment of benefits to an Employer’s Participants
and their beneficiaries if the Employer is Insolvent. An Employer shall be
considered “Insolvent” for purposes of this Trust Agreement if (i) the Employer
is unable to pay its debts as they become due, or (ii) the Employer is subject
to a pending proceeding as a debtor under the United States Bankruptcy Code.

 

(b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of such Employer under federal and state law as set
forth below.

 

  (1) The Board of Directors or Trustees and the Chief Executive Officer of an
Employer shall have the duty to inform the Trustee in writing of the Employer’s
Insolvency. If a person claiming to be a creditor of an Employer alleges in
writing to the Trustee that the Employer has become Insolvent, the Trustee shall
determine whether the Employer is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to the Employer’s Participants or
their beneficiaries. In all cases, the Trustee shall be entitled to conclusively
rely upon the written certification of the Board of Directors or Trustees or the
Chief Executive Officer of the Employer when determining whether the Employer is
Insolvent.

 

  (2) Unless the Trustee has actual knowledge of an Employer’s Insolvency, or
has received notice from an Employer or a person claiming to be a creditor
alleging that the Employer is Insolvent, the Trustee shall have no duty to
inquire whether the Employer is Insolvent. The Trustee may in all events rely on
such evidence concerning the Employer’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Employer’s solvency.

 

  (3) If at any time the Trustee has determined that an Employer is Insolvent,
the Trustee shall discontinue payments to that Employer’s Participants or their
beneficiaries and shall hold the assets of the Trust applicable to such
Employer’s Plan(s) for the benefit of the Employer’s general creditors. Nothing
in this Trust Agreement shall in any way diminish any rights of the Participants
or their beneficiaries to pursue their rights as general creditors of the
Employer with respect to benefits due under the Employer’s Plan(s) or otherwise.

 

  (4) The Trustee shall resume the payment of benefits to an Employer’s
Participants or their beneficiaries in accordance with Section 2 of this Trust
Agreement only after the Trustee has determined that the Employer is not
Insolvent (or is no longer Insolvent).

 

4



--------------------------------------------------------------------------------

(c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
Participants or their beneficiaries under the terms of the Plan(s) as certified
to the Trustee by the Employer for the period of such discontinuance, less the
aggregate amount of any payments made to the Participants or their beneficiaries
by the Employer in lieu of the payments provided for hereunder during any such
period of discontinuance.

 

Section 4.    Payments to Company.

 

(a) Except as provided in Sections 2(g), 3 and 12(c) hereof, the Employer shall
have no right or power to direct the Trustee to return to the Employer or to
divert to others any of the Trust assets before all payment of benefits have
been made to the Participants and their beneficiaries pursuant to the terms of
the Plan(s) (as certified to the Trustee by the Employer).

 

(b) From time to time, prior to a Change in Control and while the Employer is
not Insolvent, the Company may transfer assets from a sub-trust which is
overfunded to another sub-trust in respect of the same Employer.

 

(c) From time to time, prior to a Change in Control and while the Employer is
not Insolvent, the Company may transfer assets and participant accounts between
sub-trusts for an employee in the event that (i) a participant has transferred
between Employers and (ii) the new Employer has assumed responsibility for all
benefits earned to date by such participant.

 

Section 5.    Investment and Administrative Authority.

 

Except as otherwise provided in subsection (j) of this Section 5, the Company
and the Trustee may formulate investment policies and standards for the
investment of the Trust, which shall be broad guidelines and shall not restrict
the Trustee’s investment discretion with respect to the selection of Trust
assets. Subject to the preceding sentence, the Trustee shall have the powers
described below.

 

(a) The Trustee may invest and reinvest the principal and income of the Trust
and keep it invested, without distinction between principal and income, in any
security or property as it, in its sole discretion, deems advisable; provided,
however, that in no event may the Trustee invest in securities (including stock
or rights to acquire stock) or obligations issued by an Employer or the highest
level holding company of the Company having publicly traded common stock, other
than a de minimis amount held in common investment vehicles in which the Trustee
invests. Also, in no event shall the Trust be invested in real estate. For this
purpose, “real estate” includes, but is not limited to, real property,
leaseholds, mineral interests, and any form of asset which is secured by any of
the foregoing. All rights associated with assets of the Trust shall be exercised
by the Trustee or the person designated by the Trustee, and shall in no event be
exercisable by or rest with the Participants, except that prior to a Change in
control voting rights with respect to Trust assets will be exercised by the
Company or any investment manager appointed by the Company with respect to such
Trust assets.

 

(b) The Trustee may collect and receive any and all money and other property due
the Trust and give full discharge therefor.

 

(c) The Trustee may deposit cash into interest bearing accounts in the banking
department of the Trustee or an affiliated banking organization;

 

(d) The Trustee may purchase, enter, sell, hold, and generally deal in any
manner in and with contracts for the immediate or future delivery of financial
instruments of any issuer or of any other property; the Trustee may also grant,
purchase, sell, exercise, permit to expire, permit to be held in escrow, or
otherwise acquire, dispose of, hold and generally deal in any manner with and in
all forms of options or any combination thereof.

 

Settlements of transactions may be effected in trading and processing practices
customary in the jurisdiction or market where the transaction occurs. The
Company acknowledges that this may, in certain circumstances, require the
delivery of cash or securities (or other property) without the concurrent
receipt of securities (or other property) or cash and, in such circumstances,
the Company shall have responsibility for nondelivery of securities or other
property (or late delivery) or nonreceipt of payment (or late payment) by the
counterparty.

 

5



--------------------------------------------------------------------------------

(e) The Trustee may settle, compromise or submit to arbitration any claims, debt
or damages due or owing to or from the Trust; the Trustee may also commence or
defend suits or legal proceedings to protect any interest of the Trust, and may
represent the Trust in all suits or legal proceedings in any court or before any
other body or tribunal.

 

(f) The Trustee may take all action necessary to pay for authorized
transactions, including borrowing or raising monies from any lender, including
the Trustee, in its corporate capacity in conjunction with its duties under this
Agreement and upon such terms and conditions as the Trustee may deem advisable
to settle security purchases and/or foreign exchange or contracts for foreign
exchange, and securing the repayments thereof by pledging all or any part of the
Trust.

 

(g) The Trustee may appoint custodians, subcustodians or subtrustees, domestic
or foreign (including affiliates of the Trustee), as to part or all of the
Trust. The Trustee shall not be responsible or liable for any losses or damages
suffered by an Employer arising as a result of the insolvency of any custodian,
subcustodian or subtrustee, except to the extent the Trustee was negligent in
its selection or continued retention of such agent.

 

(h) The Trustee may hold property in nominee name, in bearer form, or in book
entry form, in a clearinghouse corporation or in a depository (including an
affiliate of the Trustee), so long as the Trustee’s records clearly indicate
that the assets held are a part of the Trust. The Trustee shall not be
responsible for any losses resulting from the deposit or maintenance of
securities or other property (in accordance with market practice, custom, or
regulation) with any recognized foreign or domestic clearing facility,
book-entry system, centralized custodial depository, or similar organization.

 

(i) The Trustee may generally do all acts, whether or not expressly authorized,
which the Trustee may deem necessary or desirable for the protection of the
Trust.

 

(j) Investment authority over the Trust’s assets, or any portion thereof, may be
reserved by the Company to itself or granted by the Company to one or more
investment managers from time to time in the Company’s absolute discretion,
prior to a Change in Control. Any such reservation or grant of discretionary
authority by the Company shall be communicated to the Trustee in writing. In
this regard, unless the Company notifies the Trustee to the contrary, the
Company shall act through its Chief Financial Officer or its Treasurer or any
other person who is authorized to act on the Company’s behalf. The Company or
any investment manager shall furnish the Trustee from time to time with a list
of the names and signatures of all persons authorized to act on its behalf.
Notwithstanding anything to the contrary contained herein, following a Change in
Control, the Company may not reserve or grant discretionary authority for the
management and control of any assets of the Trust and any prior reservation or
grant then in effect shall immediately be nullified.

 

(k) The Trustee shall be under no duty or obligation to review or to question
any direction of the Company or any investment manager pursuant to authority
reserved or granted under subsection (j) of this Section 5, or to review
securities or any other property so held with respect to prudence or proper
diversification, or to make any suggestions or recommendations to the Company or
any investment manager with respect to the retention or investment of any such
assets and shall have no authority to take any action or to refrain from taking
any action with respect to any such assets unless and until it is directed to do
so by the Company or any investment manager. Notwithstanding anything to the
contrary in this Trust Agreement, the Company does hereby discharge, indemnify
and hold harmless the Trustee, its directors, officers, employees, and agents,
from and against any and all losses, costs, damages, claims, penalties, expenses
(including reasonable attorneys’ fees and expenses) or liabilities arising in
connection with the Trustee’s administration of the Trust consistent with
Section 5(j).

 

Section 6.    Disposition of Income.

 

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

 

Section 7.    Accounting by Trustee

 

(a)

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records for each sub-trust as shall be agreed upon in
writing between the Company and the Trustee, and such other Participant records
as are contemplated by this Trust Agreement, including the maintenance of the
separate accounts of each Participant under this Trust Agreement after a Change
in Control. Within 90 days following the close of each calendar year and within
90 days after the removal or resignation of the Trustee, the Trustee shall
deliver to the

 

6



--------------------------------------------------------------------------------

 

Company a written account of its administration of the Trust during such year or
during the period from the close of the last preceding year to the date of such
removal or resignation, setting forth all investments, receipts, disbursements
and other transactions effected by it, including a description of all securities
and investments purchased and sold with the cost or net proceeds of such
purchases or sales (accrued interest paid or receivable being shown separately),
and showing all cash, securities and other property held in the Trust at the end
of such year or as of the date of such removal or resignation, as the case may
be. If, within ninety (90) days after the Trustee mails to the Company a
statement with respect to the Trust, the Company has not given the Trustee
written notice of any exception or objection thereto, the statement shall be
deemed to have been approved, and in such case, the Trustee shall not be liable
for any matters in such statements. In addition, as of the end of each calendar
month, within ten (10) business days after each such month end, the Trustee
shall deliver to the Company a written account setting forth the value of the
Trust’s assets, together with such other information as shall be agreed upon
between the Company and the Trustee.

 

(b) The Company shall arrange for each insurance company issuing contracts held
by the Trustee to furnish the Trustee with such valuations and reports as are
necessary to enable the Trustee to fulfill its obligations under this Trust
Agreement, and the Trustee shall be fully protected in relying upon such
valuations and reports.

 

Section 8.    Responsibility of Trustee.

 

(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company or the Administrator which is contemplated by, and
in conformity with, the terms of the Plan(s) (as certified to the Trustee by the
Company) or this Trust and is given in writing by the Company or the
Administrator. In the event of a dispute between the Company or the
Administrator and a third party, the Trustee may apply to a court of competent
jurisdiction to resolve the dispute.

 

(b) The Trustee is not a party to, and has no duties or responsibilities under,
the Plan(s) other than those that may be expressly contained in this Agreement.
In any case in which a provision of this Agreement conflicts with any provision
in the Plan(s), this Agreement shall control.

 

(c) The Trustee shall not be responsible for the title, validity or genuineness
of any property or evidence of title thereto received by it or delivered to it
pursuant to this Agreement and shall be held harmless in acting upon any notice,
request, direction, instruction, consent, certification or other instrument
believed by it to be genuine and delivered by the proper party or parties. The
Trustee shall not be liable for any act or omission of any other person in
carrying out any responsibility imposed upon such person and under no
circumstances shall the Trustee be liable for any indirect, consequential, or
special damages with respect to its role as Trustee.

 

(d) The Company agrees to indemnify and hold harmless the Trustee, its parent,
subsidiaries and affiliates, and each of their respective officers, directors,
employees and agents from and against all liability, loss and expense, including
reasonable attorneys’ fees and expenses, incurred by the Trustee or any of the
foregoing indemnitees arising out of or in connection with this Agreement,
except as a result of or arising out of the Trustee’s or any indemnitee’s own
negligence or willful misconduct. This indemnification shall survive the
termination of this Agreement.

 

(e) If the Trustee undertakes or defends any litigation arising in connection
with this Trust, the Company agrees to indemnify the Trustee against the
Trustee’s reasonable costs, expenses and liabilities (including, without
limitation, reasonable attorneys’ fees and expenses actually incurred) relating
thereto. If the Company does not pay such costs, expenses and liabilities in a
reasonably timely manner, the Trustee may obtain payment from the Trust.

 

(f) The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.

 

(g) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.

 

7



--------------------------------------------------------------------------------

(h) The Trustee shall have, without exclusion, all powers conferred on Trustees
by applicable law, unless expressly provided otherwise herein, provided,
however, that if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

 

(i) Notwithstanding the provisions of Section 8(h) above, the Trustee may loan
to the Employer the proceeds of any borrowing against an insurance policy held
as an asset of the Trust.

 

(j) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

(k) Notwithstanding anything in this Agreement to the contrary contained herein,
the Trustee shall not be responsible or liable for its failure to perform under
this Agreement or for any losses to the Trust resulting from any event beyond
the reasonable control of the Trustee, its agents or custodians, including but
not limited to nationalization, strikes, expropriation, devaluation, seizure, or
similar action by any governmental authority, de facto or de jure; or enactment,
promulgation, imposition or enforcement by any such governmental authority of
currency restrictions, exchange controls, levies or other charges affecting the
Trust’s property; or the breakdown, failure or malfunction of any utilities or
telecommunications systems; or any order or regulation of any banking or
securities industry including changes in market rules and market conditions
affecting the execution or settlement of transactions; or acts of war,
terrorism, insurrection or revolution; or acts of God; or any other similar
event. This Section shall survive the termination of this Agreement.

 

Section 9.    Compensation and Expenses of Trustee.

 

The Company shall pay all administrative and Trustee’s fees and expenses. If not
so paid, the fees and expenses shall be paid from the Trust. The Trustee shall
be entitled to fees for services as mutually agreed. The Company acknowledges
that as part of the Trustee’s compensation, the Trustee may earn interest on
balances including disbursement balances and balances arising from purchase and
sale transactions. To the extent the Trustee advances funds to the Trust for
disbursements or to effect the settlement of purchase transactions, the Trustee
shall be entitled to collect from the Trust either (i) with respect to domestic
assets, an amount equal to what would have been earned on the sums advanced (an
amount approximating the “federal funds” interest rate) or (ii) with respect to
non-domestic assets, the rate applicable to the appropriate foreign market.

 

Section 10.    Resignation and Removal of Trustee.

 

(a) The Trustee may resign at any time by written notice to the Company, which
shall be effective 60 days after receipt of such notice unless the Company and
the Trustee agree otherwise, provided that in no event shall any such
resignation take effect prior to the appointment of a successor Trustee.

 

(b) The Trustee may be removed by the Company on 60 days notice or upon shorter
notice accepted by the Trustee.

 

(c) Upon a Change in Control, as defined herein, the Trustee may not be removed
by the Company for two years.

 

(d) If the Trustee resigns within two years after a Change in Control, as
defined herein, the Trustee shall select a successor Trustee in accordance with
the provisions of Section 11(c) hereof prior to the effective date of the
Trustee’s resignation. Upon the appointment and acceptance by, and transfer of
assets to, a successor Trustee, the Trustee shall have no further
responsibilities under this Trust Agreement.

 

(e) Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within sixty (60) days after receipt of the
notice of resignation, removal or transfer, unless the Company extends the time
limit.

 

(f)

If the Trustee resigns or is removed, a successor shall be appointed in
accordance with Section 11 hereof by the effective date of resignation or
removal under paragraphs (a) or (b) of this Section. If no such appointment has
been made, the Trustee may apply

 

8



--------------------------------------------------------------------------------

 

to a court of competent jurisdiction for appointment of a successor or for
instructions. All expenses of the Trustee in connection with the proceeding
shall be allowed as administrative expenses of the Trust.

 

Section 11.    Appointment of Successor.

 

(a) If the Trustee resigns or is removed in accordance with Section 10(a),
(b) or (c) hereof, the Company may, subject to Section 10(d), appoint any third
party, such as a bank trust department or other party that may be granted
corporate trustee powers under state or federal law, as a successor to replace
the Trustee upon such resignation or removal. The appointment shall be effective
when accepted in writing by the new Trustee, who shall have all of the rights
and powers of the former Trustee, including ownership rights in the Trust
assets. The former Trustee shall execute any instrument necessary or reasonably
requested by the Company or the successor Trustee to evidence the transfer.

 

(b) A former Trustee shall prepare and deliver to the Company and to the
successor Trustee a final accounting unless the Company waives the Company’s
right to such accounting, and such accounting shall be effective through the
date of the former Trustee’s transfer of all assets to its successor. The
successor Trustee need not examine the records and acts of any prior Trustee
unless requested to do so by the Company and may retain or dispose of existing
Trust assets, subject to Sections 7 and 8 hereof. The successor Trustee shall
not be responsible for and the Company shall indemnify and defend the successor
Trustee from any claim or liability resulting from any action or inaction of any
prior Trustee or from any other past event, or any condition existing at the
time it becomes successor Trustee.

 

(c) If Trustee resigns or is removed pursuant to the provisions of
Section 10(a), (b), (c) or (d) hereof and selects a successor Trustee, Trustee
may appoint any third party such as a bank trust department or other party that
may be granted corporate trustee powers under state or federal law. The
appointment of a successor Trustee shall be effective when accepted in writing
by the new Trustee. The new Trustee shall have all the rights and powers of the
former Trustee, including ownership rights in Trust assets. The former Trustee
shall execute any instrument necessary or reasonably requested by the successor
Trustee to evidence the transfer.

 

Section 12.    Amendment or Termination.

 

(a) This Trust Agreement (including Appendix A and Appendix B hereto) may be
amended by a written instrument executed by the Trustee and the Company.
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Plan(s) as then in effect (as certified to the Trustee by the Company) or
shall make the Trust revocable.

 

(b) The Trust shall not terminate until the date on which the Participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan(s) (as certified to the Trustee by the Company). Upon termination of
the Trust (or sub-trust for an Employer) any assets remaining in the Trust shall
be returned to each Employer in accordance with the directions of the Company.

 

(c) Upon written approval of the Participants or beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan(s), the Company may
terminate this Trust prior to the time all benefit payments under the Plan(s)
have been made. All assets in the Trust at termination shall be returned to each
Employer in accordance with the directions of the Company.

 

(d) Notwithstanding any other provision in this Trust Agreement, Sections 10(c)
and (d) of this Trust Agreement may not be amended within two years after the
occurrence of a Change in Control.

 

Section 13.    Miscellaneous.

 

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

 

b) Benefits payable to Participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained elsewhere in this Trust
Agreement, any reference to the Plan(s) or Plan provisions which require
knowledge or interpretation of the Plan(s) shall impose a duty upon the Company
to communicate such knowledge or interpretation to the Trustee. The Trustee
shall have no obligation to know or interpret any portion of the Plan(s) and
shall in no way be liable for any proper action taken contrary to the Plan(s).

 

(d) This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of New York. The parties hereby expressly waive, to the
full extent permitted by applicable law, any right to trial by jury with respect
to any judicial proceeding arising from or related to this Agreement.

 

(e) For purposes of this Trust, Change in Control shall mean an event which
shall occur if:

 

  (i) any person, as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934 (“Exchange Act”), as such term is modified in Sections 13(d) and 14(d)
of the Exchange Act (other than (i) any employee Plan(s) established by any
“Corporation” (which for these purposes shall be deemed to be the Company and
any corporation, association, joint venture, proprietorship or partnership which
is connected with the Company either through stock ownership or through common
control, within the meaning of Sections 414(b) and (c) and 1563 of the Code),
(ii) the Company or any of its affiliates (as defined in Rule 12b-2 promulgated
under the Exchange Act), (iii) an underwriter temporarily holding securities
pursuant to any offering of such securities, or (iv) a corporation owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company) (a “Person”), is or becomes the
beneficial owner (as defined in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company (excluding from the
securities beneficially owned by such Person any securities directly acquired
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing 20 percent or more
of either the then outstanding shares of Common Stock of the Company or the
combined voting power of the Company’s then outstanding voting securities;

 

  (ii) during any period of up to two consecutive years (not including any
period prior the Effective Date) individuals who, at the beginning of such
period, constitute the Board of Directors of the Company (the “Board”) cease for
any reason to constitute a majority of the directors then serving on the Board,
provided that any person who becomes a director subsequent to the beginning of
such period and whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved by at least two-thirds of
the directors then still in office who either were directors at the beginning of
such period or whose appointment, election or nomination for election was
previously so approved (other than a director (x) whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act, or (y) who was designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraph (i), (iii), or (iv) of this Subsection
(e) shall be deemed a director as of the beginning of such period);

 

  (iii) consummation of a merger or consolidation of the Company with any other
corporation or approval of the issuance of voting securities of the Company in
connection with a merger or consolidation of the Company occurs (other than
(x) a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of any Corporation, at least 51 percent of the combined voting power of the
voting securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (y) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner (as
defined in paragraph (i) above), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or the affiliates of a business)
representing 20 percent or more of either the then outstanding shares of Common
Stock of the Company or the combined voting power of the Company’s then
outstanding voting securities); or

 

  (iv)

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 65 percent of the combined voting

 

10



--------------------------------------------------------------------------------

 

power of the voting securities of which are owned by persons in substantially
the same proportions as their ownership of the Company immediately prior to the
sale.

 

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction, or series of integrated
transactions, immediately following which the record holders of the Common Stock
immediately prior to such transaction, or series of integrated transactions,
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of integrated transactions.

 

For purposes of the definition of Change in Control and Potential Change in
Control, the Company shall mean the highest level holding company of
Consolidated Edison Company of New York, Inc. (or any successor thereto that
continues the Plan(s)) that has publicly traded common stock.

 

(f) For purposes of this Trust, Potential Change in Control shall mean an event
which shall occur if:

 

  (i) the Company enters into a definitive written agreement, the consummation
of which would result in the occurrence of a Change in Control;

 

  (ii) the Company or any Person (as defined in Section 13(e)) publicly
announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control; or

 

  (iii) any Person becomes the beneficial owner (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 15 percent or more of the then outstanding shares of
Common Stock of the Company or the combined voting power of the Company’s then
outstanding securities.

 

(g) Upon the occurrence of a Potential Change in Control and a Change in
Control, the Company shall promptly give notice thereof to the Trustee. The
Trustee shall be entitled to conclusively rely upon such written certification
of a Change in Control or of a Potential Change in Control of the Company.

 

(h) (1)    After the execution of this Trust Agreement, the Company shall
promptly file with the Trustee, and following the appointment of an
Administrator, the Company shall promptly file with the Administrator, a
certified list of the names and specimen signatures of the officers of the
Company and any delegate authorized to act for it. Unless the Company notifies
the Trustee to the contrary, the Company shall act through its Chief Financial
Officer or its Treasurer or any person whom such Treasurer authorizes in writing
to act on the Company’s behalf. The Company shall promptly notify the Trustee
and the Administrator, if applicable, of the addition or deletion of any
person’s name to or from such list, respectively. Until receipt by the Trustee
and/or the Administrator of notice that any person is no longer authorized so to
act, the Trustee or the Administrator may continue to rely on the authority of
the person. All certifications, notices and directions by any such person or
persons to the Trustee or the Administrator shall be in writing signed by such
person or persons. The Trustee and the Administrator may rely on any
certification, notice or direction of the Company that the Trustee or the
Administrator reasonably believes to have been signed by a duly authorized
officer or agent of the Company. The Trustee and the Administrator shall have no
responsibility for acting or not acting in reliance upon any notification
reasonably believed by the Trustee or the Administrator to have been signed by a
duly authorized officer or agent of the Company.

 

(h) (2)    After the engagement of an Administrator, the Administrator shall
promptly file with the Trustee a certified list of the names and specimen
signatures of the officers of the Administrator and any delegate authorized to
act for it. The Administrator shall promptly notify the Trustee of the addition
or deletion of any person’s name to or from such list. Until receipt by the
Trustee of notice that any person is no longer authorized so to act, the Trustee
may continue to rely on the authority of the person. All certifications, notices
and directions by any such person or persons to the Trustee shall be in writing
signed by such person or persons. The Trustee may rely on any such
certification, notice or direction of the Administrator that the Trustee
reasonably believes to have been signed by or on behalf of a duly authorized
officer or agent of the Administrator. The Trustee shall have no responsibility
for acting or not acting in reliance upon any notification reasonably believed
by the Trustee to have been signed by a duly authorized officer or agent of the
Administrator.

 

11



--------------------------------------------------------------------------------

(i) Neither the gender nor the number (singular or plural) of any word shall be
construed to exclude another gender or number when a different gender or number
would be appropriate.

 

(j) This Trust Agreement shall be binding upon and inure to the benefit of any
successor(s) to the Company and the Trustee.

 

(k) This Trust Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute only one Agreement.

 

(l) Communications to the parties shall be sent:

 

To the Trustee:

 

Mellon Bank, N.A.

Institutional Trust

One Mellon Bank Center

Pittsburgh, PA 15258-0001

Attention: Denise A. Fuhrer

 

and to the Company:

 

Consolidated Edison Company of New York, Inc.

4 Irving Place

New York, NY 10003

Attention: Vice President and Treasurer;

 

or to such other address as the Trustee or the Company may specify in writing.
No communication shall be binding upon a party until it is received by the
party. Communications to the Administrator shall be sent to the principal
offices of the Administrator or to such other address as the Administrator may
specify in writing.

 

(m) Nothing herein shall be construed as restricting or limiting in any way
amendment of the Plan(s) in accordance with the terms of the Plan(s).

 

Section 14.    Reliance on Representations.

 

(a) The Company and the Trustee each acknowledge that the other will be relying,
and shall be entitled to rely, on the representations, undertakings and
acknowledgments of the other as set forth in this Agreement. The Company and the
Trustee each agree to notify the other promptly if any of its representations,
undertakings, or acknowledgments set forth in this Agreement ceases to be true.

 

(b) The Company and the Trustee hereby each represent to the other that it has
full authority to enter into this Agreement upon the terms and conditions hereof
and that the individual executing this Agreement on its behalf has the requisite
authority to bind the Company and the Trustee to this Agreement.

 

12



--------------------------------------------------------------------------------

Section 15.    Effective Date.

 

The effective date of this Trust Agreement shall be the 1st day of April, 1999.

 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed as of the date and year first above written.

 

Consolidated Edison Company of New York, Inc.

 

By

  /s/    Richard P. Cowie Name:   Richard P. Cowie Title:   Vice President,
Employee Relations      

 

Mellon Bank, N.A.

 

By

  /s/    Gerard T. McDermott Name:   Gerard T. McDermott Title:   Vice President
     

 

13



--------------------------------------------------------------------------------

APPENDIX A

 

The Consolidated Edison Company of New York, Inc. Deferred Income Plan(s).

 

The Consolidated Edison Company of New York, Inc. Supplemental Retirement Income
Plan.



--------------------------------------------------------------------------------

APPENDIX B

 

The Employers:

 

Consolidated Edison Solutions, Inc.

 

Consolidated Edison Development, Inc.

 

Consolidated Edison Energy, Inc.

 

Consolidated Edison Communications, Inc.



--------------------------------------------------------------------------------

 

 

 

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

 

RABBI TRUST

 

 

 

 

Effective April 1, 1999